FILED
                           NOT FOR PUBLICATION
                                                                            MAY 31 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


E*HEALTHLINE.COM, INC.,                          Nos. 20-17182
                                                      21-15642
              Plaintiff-Appellant,
                                                 D.C. No.
 v.                                              2:18-cv-01069-MCE-EFB

PHARMANIAGA BERHAD,
                                                 MEMORANDUM*
              Defendant-Appellee,

 and

MODERN INDUSTRIAL INVESTMENT
HOLDING GROUP COMPANY
LIMITED,

              Defendant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                        Argued and Submitted May 10, 2022
                             San Francisco, California

Before: WALLACE, W. FLETCHER, and SANCHEZ, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      E*Healthline.com (“EHL”) appeals from the district court’s final judgments

(1) dismissing its action against defendants Pharmaniaga Berhand (“Pharmaniaga”)

and Modern Industrial Investment Holding Group Company Ltd. (“Modern”) for

lack of personal jurisdiction and (2) awarding attorney’s fees to Pharmaniaga. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm the district court’s

dismissal of the action. We vacate and remand the award of attorney’s fees.

      1. We review de novo the district court’s determination that it does not have

personal jurisdiction over Pharmaniaga, a Malaysian company, and Modern, a

Saudi Arabian company. Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d

1064, 1067 (9th Cir. 2017). As plaintiff, EHL bears the burden of making a prima

facie showing that jurisdiction is proper. See Schwarzenegger v. Fred Martin

Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). To comport with federal due

process requirements, nonresident defendants must have sufficient minimum

contacts with the forum state “such that the exercise of jurisdiction ‘does not

offend traditional notions of fair play and substantial justice.’” Id. at 801 (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). We hold that EHL failed

to carry its burden.

      The defendants’ business relationship with EHL, a Delaware corporation

headquartered in California, did not generate sufficient minimum contacts with


                                           2
California because the “center of gravity” of their relationship with EHL lay

abroad, in Saudi Arabia. Global Commodities Trading Group, Inc. v. Beneficio de

Arroz Choloma, S.A., 972 F.3d 1101, 1108 (9th Cir. 2020); see also Thomas P.

Gonzalez Corp. v. Consejo Nacional De Produccion De Costa Rica, 614 F.2d

1247, 1253–54 (9th Cir. 1980). Further, the defendants’ alleged tortious trade

secret misappropriation is not sufficient to establish jurisdiction because it did not

create a “substantial connection with the forum [s]tate.” Walden v. Fiore, 134 S.

Ct. 1115, 1121 (2014). Any foreseeable “effects” of the alleged misappropriation

were only connected to California by virtue of EHL’s residence; the defendants’

actions did not implicate the state more broadly. Id. at 1124; c.f. Calder v. Jones,

465 U.S. 781, 788–89 (1984). Finally, the defendants’ other alleged contacts with

California—Pharmaniaga’s single visit to EHL’s offices and Modern’s engagement

with a California-based consultant—are too “attenuated” to suffice. Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (citation omitted); see also Morrill

v. Scott Financial Corp., 873 F.3d 1136, 1147 (9th Cir. 2017) (“[P]hysical entry

that is merely incidental to an out-of-state transaction does not satisfy the

constitutional minimum contacts requirement.”).

      2. We review a district court’s award of attorney’s fees for abuse of

discretion. CRST Van Expedited, Inc. v. Werner Enterprises, Inc., 479 F.3d 1099,


                                           3
1104 (9th Cir. 2007). Here, the district court awarded Pharmaniaga attorney’s fees

without making factual findings or stating its legal conclusions. See Fed. R. Civ.

P. 54(d)(2)(C). We therefore vacate the district court’s award and remand for

further proceedings.

      We grant EHL’s motion to take judicial notice of documents from

Pharmaniaga’s related arbitral award enforcement action in the district court (Dkt.

Entry No. 21). Each party shall bear its own costs on appeal.

      AFFIRMED in part; VACATED and REMANDED in part.




                                          4